Attorney Frank N. Beckwith, who was admitted to the Bar by the Appellate Division, First Judicial Department, on June 24, 1957, has submitted an affidavit dated January 22, 1976 in which he tenders his resignation as an attorney and counselor at law (see rules of this court, 22 NYCRR 691.9). Mr. Beckwith acknowledges that he is the subject of an investigation by the Joint Bar Association Grievance Committee for the Ninth Judicial District and that the following charges, inter alia, are pending against him: (1) He converted $3,000 which had been entrusted to him in November, 1973 for the purpose of satisfying a judgment; (2) In October, 1974 he converted $3,300 which had been entrusted to him for the purpose of paying a real estate commission; (3) In June, 1975 he converted $1,250 which had been entrusted to him in connection with a real estate transaction; and (4) In January, 1976 he converted $3,900 entrusted to him in connection with a real estate transaction. Mr. Beckwith admits that if a disciplinary proceeding were commenced against him upon these charges he could not defend himself on the merits successfully. He further states that the resignation is made voluntarily without coercion or duress of any kind. Under the circumstances, Mr. Beckwith’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.